internal_revenue_service number release date index number ------------ ---------------------------------------- ------------------------------------ ---------------------------------------- ----------------------------------- ------------------------------------------- --- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc psi b05 plr-125682-13 date date legend taxpayer state a dear ------------ ------------------------------------------ ------------------------ ----------------- this is in response to a letter dated date submitted by your authorized representative regarding a proposed change in the process and method used to notify members of their patronage_dividend allocation for the year for purposes of sec_1382 of the internal_revenue_code taxpayer is a consumer cooperative headquartered in ------- state a and incorporated under chapter ------------------------------------------------------------------------------- ------------------------- of the revised code of state a taxpayer sells a broad range of -----------------------------------------------to members and other customers in the united_states and internationally through ------------------------- located throughout the united_states and via the internet and mail order taxpayer also offers instruction and education in ------------------------- such as ----------- ------------- ------ --------------------------------------------------------- taxpayer’s sales in ------- were approximately dollar_figure-------------- membership in taxpayer is open to all persons a person may become a member of taxpayer either at a store over the telephone or over the internet all that is plr-125682-13 required is completion of a simple membership application and payment of a one-time dollar_figure---------membership fee to be an active member of taxpayer a member must during a calendar_year purchase at least dollar_figure---------worth of merchandise from taxpayer or pay a dollar_figure------------------ ---------------------------------------------------------------------------------------------------mailing charge membership in taxpayer is a lifetime membership inactive members become active by meeting the minimum purchase requirement for a year as a cooperative taxpayer distributes earnings each year from business done with or for members to its members as patronage_dividends taxpayer’s goal is to pay a patronage_dividend to members each year equal to ------ of the member’s eligible_taxpayer purchases in taxpayer paid dollar_figure-----------------in patronage_dividends to some ------------------active members based upon their purchases taxpayer’s fiscal_year ends december each year in january and february taxpayer goes through the process of closing its books and preparing its financial statements so that it can determine total net_earnings as well as patronage-sourced net_earnings available for payment to members as patronage_dividends patronage_dividends are approved by taxpayer’s board_of directors and are paid to members based upon eligible purchases made during the fiscal_year net of certain returns historically taxpayer has sent to each active member by u s mail a written notice of the member’s patronage_dividend for the year just ended taxpayer’s patronage_dividend notices are not accompanied by a payment in money or by a qualified_check and are not immediately redeemable for cash and so the notices are nonqualified written notices of allocation as that term is defined in sec_1388 of the code as a result taxpayer does not claim an exclusion or deduction for the notices when they are issued rather when the taxpayer member later redeems the notices for money or for merchandise taxpayer claims a deduction in accordance with sec_1382 and sec_1383 for the amount_paid taxpayer also has in recent years made unused dividend balance information available to members at its website this information is updated at the time the patronage_dividend notices are mailed to members at the website members can look up their balances at any time currently the website provides members with a combined balance of their unused patronage_dividends and -------------------------------- rebates it does not provide detail of the unused balances of each or identify the year of origin a member may use his or her patronage_dividend as a cash_equivalent to purchase merchandise at any taxpayer store online by telephone or by mail order when a member applies a patronage_dividend to a merchandise purchase taxpayer plr-125682-13 treats the nonqualified_written_notice_of_allocation as having been redeemed for cash or other_property within the meaning of sec_1382 of the code in addition a member may visit any taxpayer store and request payment in cash at any time from -------- through ------------------- each year a member also may request that taxpayer issue a check such requests may be made by telephone by mail or online while requests for redemption by check may be made at any time taxpayer issues checks only from -------- through ------------------- each year taxpayer places an --------------------- on its notices to limit the cost and complications of keeping track of --------------- amounts for ------------ of members taxpayer’s bylaws provide that a member’s patronage_dividend allocation ------------------ ------------------- of the year after the member is notified of the allocation thus the patronage_dividend paid to a member for the year which was mailed in mid-date will ------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------- under taxpayer’s bylaws and consistent with state a law the ---------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------ taxpayer actively encourages members to use patronage_dividend allocations before they expire and most members do so over the past five years approximately -- ------ of its patronage_dividend allocations have been used to purchase merchandise or redeemed for cash or a check in its annual patronage_dividend notice taxpayer reminds each member of any remaining unredeemed patronage_dividend from the previous year and how the patronage_dividend can be used before it expires thus taxpayer’s recent patronage_dividend notice sent in date informed each active member of his or her patronage_dividend how it was determined and if applicable of the portion of his or her patronage_dividend that had not yet been used in addition when members visit taxpayer’s stores they are generally asked whether they have unused patronage_dividends that they would like to apply to their purchases store employees can access information regarding the unused balance of a member’s patronage_dividend on the taxpayer computer system while the member is at the check-out counter when members wish to apply their unused balance to the purchase_price of merchandise as technology continues to advance in the retail marketplace taxpayer intends to include comparable functionality on its website and through mobile devices so that a member will be prompted to use his or her dividend balance when purchasing through those digital channels plr-125682-13 taxpayer members purchase personal living or family items from taxpayer since a member cannot claim a deduction for the cost of merchandise purchased for such purposes the member does not realize income for federal_income_tax purposes when his or her nonqualified written notices of allocation related to such merchandise are used to purchase merchandise or are redeemed for cash or for a check sec_1385 of the code provides in part that any amount received on the redemption sale_or_other_disposition of a nonqualified_written_notice_of_allocation which was paid as a patronage_dividend shall not be included in gross_income to the extent that such amount is attributable to personal living or family items taxpayer is a subchapter_t cooperative but it has several characteristics that distinguish it from most other subchapter_t cooperatives taxpayer has over ------ ------- ---------- active members while some other cooperatives have ---------------- of members taxpayer is not aware of any that have ------------ taxpayer’s patronage_dividends each year are paid entirely in the form of nonqualified written notices of allocation taxpayer actively encourages members to use patronage_dividends to purchase merchandise members also have the option to request that their notices be redeemed for cash or check finally taxpayer is a consumer cooperative since members purchase personal living or family items from taxpayer they do not realize income when their nonqualified notices of allocation are redeemed for property or money taxpayer currently mails -------------of patronage_dividend notices to members in march each year this is expensive and consumes a tremendous amount of paper resources the cost of mailing the patronage_dividend which was sent to over ---- -----------------members was approximately dollar_figure------------- and the amount of paper consumed was substantial for several years taxpayer has been exploring different options for communicating with members with the goals of enhancing engagement with members increasing efficiency and speed of delivery and reducing cost and environmental impact the process for notifying members of their patronage_dividends is one of the key areas of focus taxpayer and many of its members believe that the current system which is heavily dependent on the u s mail is antiquated and also less effective today in meeting the goals identified above electronic means of communication offer more effective and efficient alternatives today and for the future taxpayer has embraced the internet as a more efficient and effective means of communicating with its members generally and it would like to begin making better use of the internet as part of its patronage_dividend notification process taxpayer believes that the internet can be as effective as the u s mail if not more effective in delivering patronage_dividend notices to members at a fraction of the cost environmental impact and waste equally important many members tell taxpayer they would prefer to plr-125682-13 receive their dividend notices in digital form either through e-mail or another digitized format taxpayer is interested in effectively and efficiently communicating patronage_dividend information to members for several reasons the payment of patronage_dividends is one of the distinguishing features of the cooperative form of business and taxpayer wants to make certain that members are notified of the patronage_dividends they earn taxpayer also strongly desires members to redeem their patronage_dividends at taxpayer stores or taxpayer’s website to purchase additional merchandise taxpayer would like to increase its members’ usage rate if possible above the current high rate this is an important aspect of taxpayer’s cooperative business model taxpayer’s fiscal_year ends december as noted earlier each year in january and february taxpayer goes through the process of closing its books and preparing its financial statements so that it can determine net_earnings available for payment to members as patronage_dividends it then allocates the earnings among members on the basis of patronage this will not change what will change is the process and method used to notify members of their patronage_dividend allocations for the year upon completion of its accounting allocation and approval process taxpayer will do three things which most likely will occur during march post dividend information on an enhanced taxpayer website taxpayer will as it has done in the past post patronage_dividend information for the year on the portion of its website set_aside for that purpose each member currently can readily access his or her dividend information by going to taxpayer’s website clicking on membership clicking on dividend ----------- and entering his or her name and member number when a member does this the member is provided with the current balance of unused dividends the information includes current and prior unused patronage_dividends and any unused rebates under the taxpayer ---------------program currently these amounts are not distinguished taxpayer anticipates enhancing the information available at the site so that a member will not only see a detailed breakout of his or her current patronage_dividend and or --------------------------------balance but will also be provided information about the prior year patronage_dividend and or --------------------------------balance if applicable comparable to what the member now receives in the notice sent to him or her through the u s mail plr-125682-13 in addition taxpayer anticipates making appropriate enhancements to the website so it will be able to determine which members actually look up their dividend information at the website the enhanced website e-mail notification taxpayer will also send an e-mail to members entitled to a patronage_dividend for whom it has e-mail addresses taxpayer currently has e-mail addresses for approximately ------ of its active members the e-mail will contain the information currently included in the written notices of allocation being sent to members through the u s mail its subject matter line will highlight the fact that the e-mail contains the patronage_dividend information for the year the body of the e-mail will provide that a member can request that the information be mailed to him or her at no charge taxpayer’s system will be able to identify members whose e-mails cannot be delivered and a list of those members will be generated subsequent attempts may be made to send notices to those members by e-mail if the notices still are returned as undelivered the member will be sent a written_notice_of_allocation through the u s mail in essence such members will be treated in the same manner as if taxpayer had not sent them an e-mail except that their notice will be mailed later but before september for notices that are delivered taxpayer’s system will be able to track whether the e-mails are actually opened the system will also be able to track instances where the message has been viewed without opening it and the viewer has clicked on one of the links in the message for instance the message may have links to portions of the taxpayer website informing members how they can use patronage_dividends to purchase merchandise taxpayer’s systems as well as third-party e-mail provider systems will generate a list of members who have accessed the e-mail in either of these two ways mailing to members for whom taxpayer does not have an e-mail address or that request the dividend notification by mail finally taxpayer will as it has done in the past prepare a mailing to members entitled to a patronage_dividend but the march mailing will be limited to members for whom it does not have an e-mail address and members that request notification by mail this mailing will include a paper nonqualified_written_notice_of_allocation informing the member of his or her patronage_dividend for the year taxpayer contemplates that one or more subsequent e-mail notices may be sent to members for whom it has e-mail addresses reminding them of their allocations and encouraging them to use them the e-mail notices may be targeted to all members just to members who have not accessed their original e-mail notice or whose original plr-125682-13 notices could not be successfully delivered just to members who have not used their allocations for the year to purchase merchandise or to some other subset of members taxpayer currently also provides patronage_dividend information to members in another way when a member visits a taxpayer store and purchases merchandise the store employee generally asks the member whether he or she has dividends to apply to the purchase if a member does not know the store employee can look it up and apply any balance to the purchase_price this is an important way of communicating patronage_dividend information to members and it will continue in the future members who purchase merchandise on-line or by mail order are also encouraged to apply unused dividends to their purchases the web checkout page that must be completed to place an order enables members to apply any unused dividends to the purchase_price in the future as technology permits taxpayer intends to prompt members to use their dividends when they log into their member account when making an on-line purchase finally on or before september each year taxpayer will conduct a clean-up mailing to all members who received an e-mail notice who have not either i accessed their patronage_dividend information on the enhanced website ii accessed the e-mail notice that was sent to them in march or any follow-up e-mail containing requisite patronage_dividend allocation information or iii actually used by some predetermined cut-off date the amounts allocated to them to purchase merchandise or to request and receive cash or a check this mailing will include a written_notice_of_allocation informing the member of his or her patronage_dividend for the year the subsequent mailing will not be sent to members who have electronically accessed their dividend information as described above or who have used their patronage_dividend for the year to purchase merchandise or requested to receive cash or a check it is not necessary to send a written_notice_of_allocation to such members since they either will have already been notified or will have already redeemed or been paid their patronage_dividend for the year through this procedure those members who have not already used their patronage_dividends by the predetermined cut-off date will have been provided a written_notice_of_allocation in one of three ways i by accessing the notice on the enhanced website ii by accessing an e-mail notice sent to the member or iii through the u s mail either in the march mailing or in a later mailing prior to september taxpayer requests the following rulings relating to these changes when taxpayer sends a member a nonqualified_written_notice_of_allocation of his or her patronage_dividend for a year by e-mail prior to the close of the payment period for the year the member will be regarded as having received a nonqualified_written_notice_of_allocation for the year which was paid as a plr-125682-13 patronage_dividend during the payment period for the taxable_year during which the patronage occurred within the meaning of sec_1382 of the code when a member accesses as evidenced by taxpayer’s website records on taxpayer’s enhanced website the nonqualified_written_notice_of_allocation of his or her patronage_dividend for a year before the close of the payment period for the year the member will be regarded as having received a nonqualified_written_notice_of_allocation for the year which was paid as a patronage_dividend during the payment period for the taxable_year during which the patronage occurred within the meaning of sec_1382 of the code when a nonqualified_written_notice_of_allocation paid as part of a patronage_dividend as provided in ruling sec_1 and is later used to purchase merchandise or otherwise redeemed for money or other_property except written notices of allocation taxpayer will be entitled to an exclusion or deduction as provided in sec_1382 of the code or a tax_benefit as computed under sec_1383 subchapter_t cooperatives are permitted to exclude or deduct payments to patrons that qualify as patronage_dividends as that term is defined in sec_1388 of the code provided the payments are made in the form and manner and within the time period specified in subchapter_t patronage_dividends must be paid during the payment period for a year under sec_1382 of the code that payment period is a twenty and one-half month period beginning on the first day of a taxable_year and ending eight and one-half months after year end patronage_dividends may be paid in cash property and written notices of allocation sec_1388 of the code defines the term written_notice_of_allocation as any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend sec_1_1388-1 of the income_tax regulations further provides that a mere credit to the account of a patron on the books of the organization without disclosure to the patron is not a written_notice_of_allocation a written_notice_of_allocation may disclose to the patron the amount of the allocation which constitutes a patronage_dividend either as a dollar amount or as a percentage of the stated dollar amount of the written_notice_of_allocation sec_1_1382-2 provides that a written_notice_of_allocation is considered paid when it is issued to the patron plr-125682-13 written notices of allocation may be either qualified or nonqualified this characterization is important because it determines when a cooperative is entitled to exclude or deduct and a member is required to take into account for federal_income_tax purposes the portion of the patronage_dividend paid in written notices of allocation sec_1388 of the code defines qualified_written_notice_of_allocation include a notice that is redeemable for cash at its stated dollar amount for a period of at least days from the time of payment the term also includes a written_notice_of_allocation that the recipient has consented to take into account for federal_income_tax purposes in the manner provided in sec_1385 sec_1388 of the code defines a nonqualified_written_notice_of_allocation as a written_notice_of_allocation which is not described in sec_1388 or a qualified_check which is not cashed on or before the 90th day after the close of the payment period for the taxable_year for which the distribution of which it is a part is paid when a patronage_dividend is paid in cash property and a qualified_written_notice_of_allocation a cooperative is entitled to exclude or deduct the payment pursuant to sec_1382 of the code and the recipient is required to take the payment into account for tax purposes in accordance with the rules contained in sec_1385 generally taking a qualified notice into account under sec_1385 means including the stated dollar amount of the notice in income in the year of receipt there is however an exception for members of consumer cooperatives when a patronage_dividend is paid in a nonqualified_written_notice_of_allocation a cooperative is not entitled to an exclusion or deduction when the patronage_dividend is paid rather sec_1382 and sec_1383 of the code provide for a deduction when the nonqualified_written_notice_of_allocation is later redeemed for money or other_property except written notices of allocation when a member receives a nonqualified_written_notice_of_allocation from a cooperative he or she is not required to include anything in income for federal_income_tax purposes rather the member generally is required to include an amount in income when the nonqualified_written_notice_of_allocation is later redeemed for money or other_property except written notices of allocation however here as well there is an exception for members of consumer cooperatives a member of a consumer cooperative is not required to include a patronage_dividend in income so long as the patronage_dividend relates to purchases of personal living or family items this exception also applies to proceeds from the redemption sale_or_other_disposition of a nonqualified_written_notice_of_allocation that was originally received as part of a patronage_dividend arising from purchases of personal living or family items sec_1385 provides of the code provides that the amount of any patronage_dividend and any amount received on the redemption sale_or_other_disposition of a nonqualified_written_notice_of_allocation which was paid as a patronage plr-125682-13 dividend shall not be included in gross_income to the extent that such amount is attributable to personal living or family items sec_1_1385-1 provides in part that gross_income shall not include any amount of a patronage_dividend described in sec_1_1385-1 which is received with respect to the purchase of supplies equipment or services which were not used_in_the_trade_or_business and the cost of which was not deductible under sec_212 sec_1_1385-1 provides in part that any amount to the extent treated as ordinary_income sec_1_1385-1 received on the redemption sale_or_other_disposition of a nonqualified_written_notice_of_allocation which was received as a patronage_dividend with respect to the purchase of supplies equipment or services which were not used_in_the_trade_or_business and the cost of which was not deductible under sec_212 because of this exception consumer cooperatives may be granted an exemption under sec_6044 and sec_1_6044-4 from the form 1099-patr reporting requirements that would otherwise apply taxpayer is a consumer cooperative subject_to the provisions of subchapter_t of the code taxpayer represents that it pays patronage_dividends each year entirely in nonqualified written notices of allocation as a consequence taxpayer does not claim an exclusion or deduction under sec_1382 of the code when it pays its patronage_dividends rather taxpayer claims a deduction when the nonqualified notices are used by members to purchase merchandise or are redeemed for cash under sec_1382 and sec_1383 members of cooperatives including those of taxpayer are not in general required to include nonqualified written notices of allocation in income when received because the products and services that taxpayer provides members are personal living or family items taxpayer’s members are also not required to include anything in income when nonqualified notices are later redeemed under sec_1385 of the code because of this taxpayer has been granted exemption under sec_6044 from the form 1099-patr reporting requirements the focus of these rulings is on proposed changes to the manner in which taxpayer notifies members of their patronage_dividends historically taxpayer has mailed patronage_dividends to members in february or march each year as described in its request taxpayer would like to begin using electronic media as the principal means of delivery of patronage_dividends to members using the mail as a back-stop taxpayer currently excludes or deducts amounts paid in redemption of the nonqualified written notices of allocation used to pay patronage_dividends pursuant to sec_1382 and sec_1383 of the code taxpayer’s proposed change presents three tax issues first will notices provided to members electronically constitute written plr-125682-13 notices of allocation within the meaning of sec_1382 and sec_1388 second when nonqualified written notices of allocation are transmitted by e-mail during the payment period will they be deemed to have been paid as a patronage_dividend during the payment period for the taxable_year third when a member visits taxpayer’s enhanced website and accesses his or her patronage_dividend information will the member be regarded as having been paid his or her patronage_dividend in a nonqualified_written_notice_of_allocation at that time regarding the first issue transmitting written notices of allocation electronically does not change their status as written the code and regulations do not contain a definition of the word written as used in the phrase written_notice_of_allocation there is no guidance under subchapter_t interpreting the word written generally the term written is used to distinguish communications that are made in writing from those that are made orally by sign language through pictures etc for example black’s law dictionary ninth edition defines writing as any intentional recording of words that may be viewed or heard with or without mechanical aids this includes hard-copy documents electronic documents on computer media audio and videotapes e-mails and any other media on which words can be recorded while there is no authority interpreting the term written as used in subchapter_t there is considerable authority interpreting that word elsewhere in the code that authority makes it clear that when a written notice is transmitted by e-mail or some other form of electronic communication the notice does not lose its character as a written notice see eg the circular_230 regulations provide specific rules related to the provision of written advice by practitioners the rules apply to any written advice including advice provided by means of electronic communication and tax-exempt organizations are required to provide certain information to the public and to provide copies of certain documents such as an annual report to any member of the public submitting a written request for the document sec_301 d -1 d provides that requests in writing must be honored if addressed to and delivered by mail electronic mail facsimile or a private delivery service to any office of the tax-exempt_organization while subchapter_t of the code describes what must be contained in a written_notice_of_allocation it does not specify any particular means for transmitting a written_notice_of_allocation to a member_cooperatives historically have employed a variety of delivery methods some bring members’ patronage_dividends including any written notices of allocation to the annual meeting and let members pick them up patronage_dividends that are not picked up are then mailed or otherwise delivered to members others have fieldmen make personal visits to hand deliver patronage_dividends to members the most common means employed to transmit patronage_dividends is the plr-125682-13 u s mail at one time some cooperatives sent patronage_dividends special delivery today some cooperatives use messenger systems such as federal express or ups nothing in the code or regulations precludes delivery of written notices of allocation electronically we agree with taxpayer that this approach should be followed in interpreting the language of subchapter_t of the code the first ruling requested relates to nonqualified written notices of allocation that are e-mailed to members specifically when taxpayer sends a member a nonqualified_written_notice_of_allocation of his or her patronage_dividend for a year by e-mail prior to the close of the payment period for the year the member will be regarded as having received a nonqualified_written_notice_of_allocation for the year which was paid as a patronage_dividend during the payment period for the taxable_year during which the patronage occurred within the meaning of sec_1382 of the code subchapter_t allows cooperatives to exclude or deduct patronage_dividends including qualified written notices of allocation paid during the payment period for the taxable_year and amounts paid to redeem nonqualified written notices of allocation that were paid as a patronage_dividend during the payment period for the taxable_year during which the patronage occurred under sec_1382 of the code sec_1_1382-2 provides that a written_notice_of_allocation is considered paid when it is issued to the patron the same language is found in sec_1_1382-3 which applies to written notices of allocation issued by sec_521 cooperatives as part of distributions of nonpatronage income on a patronage basis while the subchapter_t regulations provide an issuance is payment rule for written notices of allocation they also include the mailing is payment rule for dividends_paid on capital stock by sec_521 cooperatives sec_1_1382-3 provides in part that if a dividend is paid_by check and the check bearing a date within the taxable_year is deposited in the mail in a cover properly stamped and addressed to the shareholder at his last_known_address at such time that in the ordinary handling of the mails the check would be received by such holder within the taxable_year a presumption arises that the dividend was paid to such holder in such year the language requires not only that the notices be issued but also that they be issued to the patron thus simply recording the obligation on the books of a cooperative is not enough in fact sec_1_1388-1 provides that a mere credit to the account of a patron on the books of the organization without disclosure to the patron is not a written_notice_of_allocation entry on the books and some form of transmission is required however subchapter_t does not make payment contingent upon receipt of a written_notice_of_allocation by a patron issuance to a patron is all that is required if payment were tied to actual receipt by a patron then it would not be possible as a practical matter for either the service or plr-125682-13 cooperatives to know for certain when patronage_dividends paid in written notices of allocation were actually considered paid for these reasons taxpayer should be regarded as having paid its patronage_dividend in nonqualified written notices of allocation at the time the nonqualified written notices of allocation are recorded on its books_and_records and transmitted by e-mail to members since that is the time the notices are issued to the patrons taxpayer asks that we confirm that conclusion by issuing the first requested ruling the second ruling taxpayer is requesting relates to members who access their patronage_dividend information on taxpayer’s enhanced website when a member accesses as evidenced by taxpayer’s website records on taxpayer’s enhanced website the nonqualified_written_notice_of_allocation of his or her patronage_dividend for a year before the close of the payment period for the year the member will be regarded as having received a nonqualified_written_notice_of_allocation for the year which was paid as a patronage_dividend during the payment period for the taxable_year during which the patronage occurred within the meaning of sec_1382 of the code according to taxpayer some cooperatives pay their patronage_dividends by passing them out to members that attend their annual meeting and then mailing any that were not picked up when members pick up their patronage_dividend the patronage_dividend and any written notices of allocation that are part of that patronage_dividend have been paid making patronage_dividend information available on a website like taxpayer’s enhanced website is directly analogous a member who takes advantage of this alternative will visit the enhanced website and pick-up his or her nonqualified_written_notice_of_allocation by accessing it on the enhanced website it should not be necessary to also mail the member a copy of the nonqualified_written_notice_of_allocation taxpayer asks that we confirm that conclusion by issuing the second requested ruling the third requested ruling involves when a nonqualified_written_notice_of_allocation paid as part of a patronage_dividend as provided in ruling sec_1 and is later used to purchase merchandise or otherwise redeemed for money or other_property except written notices of allocation taxpayer will be entitled to an exclusion or deduction as provided in sec_1382 of the code or a tax_benefit as computed under sec_1383 we agree with taxpayer that this ruling follows from the holdings of the first two rulings because the taxpayer’s member has redeemed all or part of his or her patronage_dividend lastly we note that the job creation and worker assistance act of jcwaa public law date permits the electronic furnishing of any statement required under subpart b of part iii of subchapter_a of chapter of title_26 sec_6041 through 6050w sec_401 of jcwaa specifically eliminated the in- plr-125682-13 person-delivery and first-class-mailing requirements that prevented electronic furnishing of statements under sec_6042 sec_6044 and sec_6049 sec_401 of jcwaa also permits the electronic furnishing of all statements required under sec_6041 through 6050w if the recipient consents to receive the statement in a manner similar to the one permitted by regulations under sec_6051 or in such other manner as provided by the secretary taxpayer is a consumer cooperative and its patronage_dividends are exempt from the form 1099-patr reporting requirements and are not governed by the affirmative consent requirements set forth in sec_401 of jcwaa moreover because taxpayer’s patronage_dividends are not taken into income by its members the overriding rationale for requiring affirmative consent for electronic delivery of information statements that is to ensure that taxpayers are able to receive the information that they need to report in income in light of the digital divide fades in importance consequently although we believe it is always good practice to require affirmative consent when electronically delivering statements to recipients we don’t believe it is legally impermissible to allow electronic delivery of the nonqualified_written_notice_of_allocation under sec_1388 of the code of the member’s patronage_dividend without prior affirmative consent to such electronic delivery accordingly based solely on the preceding facts law and analysis we rule that when taxpayer sends a member a nonqualified_written_notice_of_allocation of hi sec_1 or her patronage_dividend for a year by e-mail prior to the close of the payment period for the year the member will be regarded as having received a nonqualified_written_notice_of_allocation for the year which was paid as a patronage_dividend during the payment period for the taxable_year during which the patronage occurred within the meaning of sec_1382 of the code when a member accesses as evidenced by taxpayer’s website records on taxpayer’s enhanced website the nonqualified_written_notice_of_allocation of his or her patronage_dividend for a year before the close of the payment period for the year the member will be regarded as having received a nonqualified_written_notice_of_allocation for the year which was paid as a patronage_dividend during the payment period for the taxable_year during which the patronage occurred within the meaning of sec_1382 of the code when a nonqualified_written_notice_of_allocation is paid as part of a patronage dividend as provided in ruling sec_1 and is later used to purchase merchandise or otherwise redeemed for money or other_property except written notices of allocation taxpayer will be entitled to an exclusion or deduction as provided in sec_1382 of the code or a tax_benefit as computed under sec_1383 plr-125682-13 no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
